Citation Nr: 1816026	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-60 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to Special Monthly Compensation (SMC) based on aid and attendance/housebound. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1966 to September 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied entitlement to special monthly compensation.  The Veteran timely appealed that issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In February 2016 the Veteran underwent a VA examination for Housebound Status or Permanent Need for Regular Aid and Assistance.  The examiner noted that the Veteran had multiple falls, severe weakness, severe lower extremity edema, below the knee deep vein thrombosis (DVT) bilaterally, and diabetic neuropathy.  Further, the Veteran was not able to make more than 2 steps; he is unable to feed himself as he cannot stand long enough to prepare the meals.  The examiner found that the Veteran requires nursing home care because he is unable to perform his activities of daily living.  The examiner did not note whether the Veteran's need for aid and attendance is caused by the Veteran's service connected disabilities.

An April 2016 addendum opinion was completed where the examiner concluded that "it is [...] less likely than not that the Veteran's DMII (diabetes mellitus, type II) with bilateral lower extremity peripheral neuropathy is the cause for his need for aid and attendance."

At the time, the Veteran was only seeking service connection for diabetes mellitus and associated peripheral neuropathies.  The Veteran was service connected for diabetes mellitus and peripheral neuropathy of the left lower extremity and the right lower extremity in a May 2016 rating decision, and assigned effective dates of February 20, 2016.  That rating decision deferred the decision of entitlement to SMC.

In July 2016, entitlement to SMC based on aid and attendance was denied on the basis that the Veteran's diabetes was "well controlled" and his bilateral lower extremity peripheral neuropathy was mild and sensory only.  The Veteran did not appeal this decision.

In a September 2016 rating decision, the RO again denied entitlement to SMC and the Veteran appealed that decision.  The September 2016 rating decision also increased the disability rating from peripheral neuropathy for the lower left extremity from 10 percent to 20 percent; increased the disability rating from the peripheral neuropathy for lower right extremity from 10 percent to 20 percent; granted service connection for post-traumatic stress disorder at 70 percent disabling; granted service connection for peripheral neuropathy of the lower left extremity (femoral) at 20 percent disabling; granted service connection for peripheral neuropathy of the right lower extremity (femoral) at 20 percent disabling; granted service connection for peripheral neuropathy of the upper left extremity at 20 percent; and granted service connection for peripheral neuropathy of the upper right extremity at 20 percent. 

Since the September 2016 rating decision, the Veteran's need for aid and attendance has not been evaluated.  Given that the SMC VA medical opinion only addressed whether aid and attendance was due to the Veteran's service-connected diabetes mellitus or bilateral lower extremity peripheral neuropathy, the Board finds that further development is necessary to determine whether the Veteran's SMC based on aid and attendance is due to any disabilities that have been service connected or have increased in severity since the last medical opinion was completed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a medical opinion from an appropriate medical specialist, which may include the examiner who completed the April 2016 VA examination, to provide an opinion on the following:

(a) Does the Veteran require the aid and attendance of another individual to perform many of the activities of daily living solely because of or as a result of his service-connected disabilities?

(b)  Is the Veteran permanently housebound by reason of service-connected disability or disabilities?  Under such circumstances, the examiner should provide an opinion as to whether the Veteran is substantially confined as a direct result of such service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and whether it is reasonably certain that such disabilities and resultant confinement will continue throughout his lifetime.

2.  After conducting any additional development deemed necessary based on the evidence received as a result of the actions set forth above, the AOJ should readjudicate the claim, considering all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





